Citation Nr: 0930864	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  07-02 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. Lindquist, Law Clerk 


INTRODUCTION

The Veteran served on active duty from June 1966 to June 
1968, to include service in the Republic of Vietnam. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision by the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for chronic 
obstructive pulmonary disease.   

The Veteran also has a pending appeal with regard to a claim 
for service connection for tinnitus.  This appeal has not 
been certified to the Board due to a pending request for a 
hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service 
connection for COPD as a result of herbicide exposure during 
his active duty service in Vietnam.  Because the Veteran had 
active duty service in Vietnam, exposure to herbicides is 
presumed, and should be accepted for all purposes, including 
for purposes of history to be considered by a VA examiner.  
38 C.F.R. § 3.307(a)(6)(iii) (2008).

COPD is not among the diseases subject to presumptive service 
connection based on herbicide exposure under 38 U.S.C.A. § 
1116(a) (West 2002).  In addition, the Secretary has not 
determined, on the basis of sound medical and scientific 
evidence, that a positive association exists between exposure 
to an herbicide agent, and the occurrence of COPD.  See 38 
C.F.R. § 3.309(e) (2008).

The Veteran's private medical records reflect diagnosis of 
COPD as early as November 1995.  He reports that his 
respiratory disease was initially discovered on an employment 
physical in the 1970's.  The medical evidence indicates that 
he has a history of smoking since the age of 15.

The Veteran was provided a VA examination in connection with 
his in May 2006.  The examiner reviewed two X-ray reports 
provided by the Veteran, but did not review the claims file.  
The Veteran provided the examiner with a July 2004 X-ray 
report from Dominion Primary Care that stated that the 
Veteran showed "changes that are consistent with COPD" and 
an October 2005 X-ray follow-up report that confirmed 
evidence of COPD.  The VA examiner inaccurately noted that 
the October 2005 follow-up x-ray revealed no evidence of 
COPD.  

On examination, the VA examiner found no evidence of any 
respiratory problems.  A chest X-ray taken during the 
examination showed the Veteran's lungs to be normal and 
completely lacking of any evidence of COPD or other lung or 
heart problems.  A pulmonary function test was administered 
but the results are not included in the claims file.  Due to 
the absence of a present disability, the examiner did not 
provide a nexus opinion.

However, the Board notes that since the May 2006 VA 
examination, the Veteran has provided further private medical 
records showing current diagnoses of COPD.  These records do 
not indicate that COPD is related to active duty service.  

Once VA undertakes the effort to provide an examination when 
developing a service-connection claim, even if not 
statutorily obligated to do so, it must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  As the May 2006 VA exam did not include a review of 
the claims file; did not accurately reflect the conclusions 
of the October 2005 X-ray report; did not include a copy of 
the May 2006 pulmonary function test; and did not provide an 
opinion as to the etiology of the Veteran's COPD disability, 
it appears the exam may have been inadequate.  Therefore, a 
new exam is warranted.   
Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain copies of the 
May 2006 pulmonary function test.

2.  The RO/AMC should schedule the Veteran 
for a VA examination to determine the 
nature and etiology of any currently 
present lung disability, to include COPD.  
The claims folder, to include a copy of 
this Remand, should be made available to 
and be reviewed by the examiner, and 
completion of review should be noted in 
the report.  All appropriate studies and 
tests should be accomplished, and all 
clinical findings should be reported. 

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent or greater probability) that 
COPD or other current respiratory disease 
is etiologically related to service, to 
include exposure to herbicides therein.

For purposes of rendering an opinion, the 
VA examiner should accept as a fact the 
Veteran's in-service exposure to 
herbicides in Vietnam.  The examiner 
should set forth the complete rationale 
for all opinions expressed and conclusions 
reached.

3.  If the benefits sought on appeal 
remain denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
should be provided an appropriate 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

